Citation Nr: 1441950	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota

THE ISSUES

1.  Entitlement to higher staged initial ratings for service-connected seizure disorder, prior to August 19, 2005.  

2.  Entitlement to a staged initial rating in excess of 10 percent for service-connected seizure disorder, from August 19, 2005.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In July 2008, a rating decision was issued and explained that the initial staged ratings assigned by the March 2008 rating decision were clearly and unmistakably erroneous.  The July 2008 rating decision corrected the assigned initial ratings for the seizure disorder to 80 percent effective August 12, 2003, 40 percent effective June 1, 2004, 20 percent effective August 1, 2004, and 10 percent effective August 1, 2005.  

In November 2009, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

Following the most recent Supplemental Statement of the Case, additional evidence was associated with the record.  A waiver of AOJ consideration of the evidence has been received by the Board.  38 C.F.R. § 20.1304 (2013).

Due to the Board's favorable actions in this decision, the dates of the assigned staged initial ratings, prior to August 19, 2005, have changed.  Therefore, the Board recharacterized the issues on appeal to include a separate issue of entitlement to a staged initial rating in excess of 10 percent from August 19, 2005.  The issues of entitlement to a staged initial rating in excess of 10 percent from August 19, 2005, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 12, 2003 through March 25, 2004, the most probative evidence indicates that the Veteran experienced a major seizure every month over the previous year.  

2.  From March 26, 2004 through August 19, 2004, the most probative evidence indicates that the Veteran had at least one major seizure in 3 months over the previous year.  

3.  From August 20, 2004 through August 18, 2005, the most probative evidence indicated at least one major seizure in the last two years.  


CONCLUSION OF LAW

The criteria for staged initial ratings of 100 percent from August 12, 2003 through March 25, 2004, of 80 percent from March 26, 2004 through August 19, 2004, and of 20 percent from August 20, 2004 through August 18, 2005, for service-connected seizure disorder, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.121, 4.124a, Diagnostic Code 8910 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because the rating decision on appeal granted the veteran's claim for service connection for a seizure disorder, such claim is now substantiated.  His filing of a notice of disagreement as to the ultimate initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the veteran's appeal as to the initial ratings assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under the diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next- higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran's VA medical treatment records (dated to March 2008) and private medical treatment records are associated with the claims file.  The Veteran's Social Security Administration (SSA) records have been obtained and associated with the claims file, in accordance with the Board's January 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was sent a letter in March 2010 requesting that he complete release forms for private health care providers as identified during the November 2009 hearing to include Great Plains Clinic and Mincep Epileptic Center.  The Veteran did not complete release forms and instead submitted his own records from Mincep Epilepsy Care and the Great Plains Clinic.  As a result, the Board finds that the remand directive was completed.  See Stegall, id.; D'Aries v. Peake, 22 Vet. App. 97 (2008).  Finally, the Board recognizes that the issue of entitlement to a staged initial rating in excess of 10 percent for seizure disorder from August 19, 2005, is being remanded, in part, to obtain VA medical treatment records.  However, the request for records is limited to records dated March 2008 to the present.  Thus, the requested records would not affect the adjudication of staged initial ratings prior to August 19, 2005.  

Moreover, the Veteran was provided a VA medical examination in March 2004.  The Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner reviewed the claims file, performed an examination of the Veteran and explained that the Veteran had not had a seizure since an August 2003 comprehensive evaluation of his seizure disorder.  Thus, there is adequate medical evidence of record to make a determination as to the nature and severity of the Veteran's seizure disorder prior to August 19, 2005.

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and questioned the Veteran regarding the manifestations of his service-connected seizure disorder.  With respect to any evidence that may have been overlooked, the VLJ questioned the Veteran regarding any private or VA treatment.  Such identified evidence during the hearing was submitted by the Veteran following the hearing.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).


Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating cases evaluation of the medical evidence since the grant of service connection, with consideration of the appropriateness of separate ratings for distinct periods of time, is required (known as "staged ratings").  Fenderson, 12 Vet. App. at 126.

The Veteran's seizure disorder is rated under Diagnostic Code 8910, 38 C.F.R. § 4.124a, for epilepsy, grand mal, which directs that the disability be rated under the general rating formula for major seizures.  

Under the General Rating Formula for Major and Minor Epileptic Seizures, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  38 C.F.R. § 4.124a.  A 20 percent rating is assigned for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  A 40 percent rating is warranted for at least 1 major seizure in the last 6 months or 2 in the previous year or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is assigned for averaging at least 1 major seizure in 4 months over the previous year, or 9 to 10 minor seizures per week.  An 80 percent rating is warranted for averaging at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly.  A 100 percent rating is assigned for an average of at least 1 major seizure per month over the last year. 

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2). 

Where continuous medication is required to control the epilepsy, 10 percent is the minimum rating assignable.  To warrant a rating, a Veteran's seizures must have been witnessed or verified at some time by a physician.  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.

Analysis

In adjudicating the issue below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, the AOJ assigned an 80 percent staged initial rating from August 12, 2003, the date of the Veteran's petition to reopen a claim for entitlement to service connection for a seizure disorder.  A 40 percent staged initial rating was assigned effective June 1, 2004.  Thereafter, a 20 percent rating staged initial was assigned effective August 1, 2004, and a 10 percent staged initial rating was assigned effective August 1, 2005.  

In reviewing all of the evidence of record, the Board finds that a 100 percent staged initial rating must be assigned from August 12, 2003 through March 25, 2004.  A 100 percent rating is warranted when there is evidence of at least one major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  See Diagnostic Code 8911, Note (1).  Private hospital admission records for the period of August 6, 2003 to August 11, 2003, show electroencephalogram (EEG) evidence of a generalized tonic-clonic convulsion with unconsciousness.  A September 10, 2003 letter from the Veteran's private physician, James R. White, M.D., indicated that the Veteran experienced one to four generalized tonic-clonic seizures per month prior to admission.  Although Dr. James R. White proceeded to explain in a September 2003 letter that the Veteran had not had seizures since the hospital admission (prior to the grant of entitlement to service connection for a seizure disorder), in resolving any doubt in favor of the Veteran, an initial 100 percent rating is warranted from August 12, 2003 through March 25, 2004.  38 U.S.C.A. § 5107(b).  

Next, with respect to the period on and after March 26, 2004, as noted above, the AOJ assigned a 40 percent staged initial rating effective June 1, 2004, a 20 percent staged initial rating effective August 1, 2004, and a 10 percent staged initial rating effective August 1, 2005.  It is unclear as to why the AOJ chose the aforementioned dates as there are no corresponding medical records.  Nevertheless, based upon its review of the record, the Board finds that an 80 percent staged initial rating is warranted from March 26, 2004 through August 19, 2004.  The March 26, 2004 VA examination report shows that the Veteran reported that he last experienced a seizure in August-correlating with his hospital admission in August 2003.  At the time of the August 2003 hospital admission, the Veteran was experiencing major seizures (generalized tonic-clonic convulsion with unconsciousness) at least one to four times per month.  As such, this meets the criteria for an 80 percent rating-averaging at least 1 major seizure in three months over the last year.  See 38 C.F.R. § 4.124a, Diagnostic Code 8911.  While the last evidence of a seizure is dated before the grant of service connection for a seizure disorder, as the rating criteria specifically directs that a rating is assigned based upon review of the preceding year, the Board finds that a staged initial rating of 80 percent is warranted from March 26, 2004 through August 19, 2004.  A rating in excess of 80 percent is not warranted as the Veteran did not have a major seizure once every month over the last year.  See March 2004 VA medical examination report.  

Next, the Board finds that a 20 percent staged initial rating is warranted, effective August 20, 2004 through August 18, 2005.  A VA treatment record dated August 20, 2004 shows that the Veteran's seizure disorder was stable and the Veteran reported that he last had a seizure one year ago.  A 20 percent rating is warranted if a Veteran has had at least one major seizure in the last two years.  See 38 C.F.R. § 4.124a, Diagnostic Code 8911.  The last major seizure, as shown by the private hospital records, was in August 2003 during his admission to the hospital from August 6, 2003 to August 11, 2003.  In a letter dated September 18, 2003, Dr. James R. White indicated that the Veteran's seizure control had been very good since discharge from the hospital and the Veteran had not had any seizures.  A rating in excess of 20 percent is not warranted from August 20, 2004 through August 18, 2005.  The medical evidence dated during this period, to include the Veteran's own recorded statements, indicated that he did not experience any seizures.  

The Board recognizes the Veteran's statements and hearing testimony as well as the statements and testimony from his wife.  During the November 2009 hearing, the Veteran and his wife testified that between 2003 and 2007, the Veteran would have weekly seizures.  During the hearing, the Veteran's wife stated that he went to Minneapolis for medical treatment and his medication was adjusted to take care of the grand mal seizures.  He testified that he was on medication, but that he still experienced petit mal seizures and his neck twitched.  In addition, lay statements were received in December 2008 and noted that the Veteran worked in an oilfield sometime in 2005 to August 2007 and his son and son-in-law submitted statements.  His son stated that the Veteran worked on his crew for over a year and he saw some of his bad seizures and that he was his supervisor until August 2007.  He stated that his father was having more trouble with his seizures.  His son-in-law stated that the Veteran had problems with epilepsy, but needed a job and that the job was too stressful for him.  Despite such assertions, the Board has reviewed the entirety of the evidence and attributes more value to the medical evidence dated during the time period discussed herein.  The Board must assess the credibility and weight of all relevant evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Again, the medical evidence dated during this time period shows that the Veteran denied experiencing any seizures.  While the Veteran and others may now state that he did in fact experience seizures or neck twitching episodes during that time, the Board does not find such statements as probative as those recorded during the time period discussed in this decision.  In fact, it appears that his medication was adjusted following his hospitalization in August 2003, not 2007.  The Board assigns greater probative value to the medical evidence wherein the Veteran denied seizures as opposed to the subsequent statements and testimony.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must "analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant in support of the claim").  

The Board considered whether any other Diagnostic Code may be used to rate the Veteran's service-connected seizure disorder.  In this regard, the Board observes that, in addition to Diagnostic Code 8910, epileptic disorders may be rated under Diagnostic Code 8911 (epilepsy, petit mal), Diagnostic Code 8912 (epilepsy, Jacksonian and focal motor or sensory), Diagnostic Code 8913 (epilepsy, diencephalic), and Diagnostic Code 8914 (epilepsy, psychomotor).  However, these Diagnostic Codes are all controlled by the general rating formula for major and minor epileptic seizures, which already has been used to assess the severity of the Veteran's service-connected disability.  Thus, these Diagnostic Codes may not be used to assign a higher rating in this instance. 

Accordingly, the Board finds that the Veteran has been properly assigned staged initial ratings for his seizure disorder for the period prior to August 19, 2005.  A higher rating is not warranted any point during the periods of staged initial ratings.  The preponderance of the evidence is against higher initial ratings than those assigned herein for the period prior to August 19, 2005.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extra-schedular consideration

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, the evidence does not establish that the rating criteria are inadequate.  The staged initial ratings were assigned pursuant to the pertinent rating criteria and in accordance with the manifestations of the Veteran's seizure disorder.  38 C.F.R. § 4.124a.  The Veteran did not report any unusual symptoms or manifestations of his seizure disorder and, therefore, the Veteran's symptoms related to his seizures-such as twitching and losing consciousness, are contemplated by the rating criteria.  Referral for extra-schedular consideration is not warranted.


ORDER

A 100 percent staged initial rating effective August 12, 2003 through March 25, 2004, an 80 percent staged initial rating effective March 26, 2004 through August 19, 2004, and a 20 percent staged initial rating effective August 20, 2004 through August 18, 2005, for service-connected seizure disorder, is granted, subject to applicable law governing the award of monetary benefits.  


REMAND

From August 19, 2005

During the November 2009 hearing, the undersigned VLJ asked whether the Veteran had gone to the Fargo VA Medical Center (VAMC) since August 2007 and the Veteran's wife responded "yes."  See hearing transcript page 23.  The May 2011 Supplemental Statement of the Case indicated that the Fargo VAMC treatment records dated from January 2010 to April 2011 were reviewed electronically and "pertinent" records were printed and associated with the claims file.  The Board finds that such action is not sufficient.  The most recent VA medical treatment records are dated in March 2008.  The Veteran appears to receive ongoing medical treatment from the Fargo VAMC as shown by the "pertinent" records printed and associated with the claims file.  Under these circumstances, the Board finds that all VA medical treatment records from Fargo VAMC, dated from March 2008 to the present, must be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, during the Veteran's November 2009 hearing, the Veteran's representative asserted that the most recent VA examination was inadequate and a new VA examination was required to comment on the frequency and severity of the Veteran's seizures.  The representative contended that the VA examiner did not distinguish between major and minor seizures and the frequency of such seizures.  In evidence dated after August 19, 2005, the Veteran reported that he had petit mal or minor seizures consisting of twitching his head.  See June 2006 VA medical treatment record.  Under Diagnostic Code 8911 Note (2): "A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movement of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type)."  38 C.F.R. § 4.124a, Diagnostic Code 8911.  The Veteran was last provided a VA examination in April 2009, more than 5 years ago.  At that time, the Veteran reported that he last worked in December 2007 and was having seizures two times per week.  The VA examiner stated that the Veteran continued to have "neck shaking episodes" one to two times per week.  In a report of contact dated in May 2009, it was noted that the April 2009 VA examiner was contacted and confirmed that the "neck shaking episodes" as described in the VA examination report were minor seizures.  In light of the remand for VA treatment records from March 2008 to the present and the assertions regarding a request for a new VA examination, the Board finds that a new VA examination is required prior to adjudication of the issue of entitlement to a staged initial rating in excess of 10 percent for seizure disorder from August 19, 2005 to the present.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Finally, during the November 2009 hearing, the Veteran's representative requested action on the issue of entitlement to a TDIU and discussed that the Veteran could not work due to his service-connected seizure disorder.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board recognizes that the issue of entitlement to a TDIU was denied by a May 2009 rating decision.  However, subsequently, the Veteran, his representative, and the medical evidence documented the assertions that the Veteran is unemployed due to his seizure disorder.  Therefore, the Board finds that the issue has been raised and will remand the issue for development.  

Accordingly, the issues are REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to his claim for entitlement to a TDIU.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.

2.  Request all VA medical treatment records from the Fargo VAMC from March 2008 to the present.  

Be advised that printing "pertinent" records is not adequate to comply with this directive.  

3.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his seizure disorder.  The claims file must be made available for review and the examiner must indicate that such a review was completed.  Any indicated tests and studies must be accomplished.  

Following examination of the Veteran and review of the claims file, the examiner must address all symptoms and manifestations of the Veteran's seizure disorder.  

In particular, the Board is interested in whether the Veteran's neck twitching episodes are considered "minor seizures" for the purposes of 38 C.F.R. § 4.124a, as indicated by the April 2009 VA examiner.  In doing so, the examiner must review the evidence dated on and after August 19, 2005.  The examiner must address, to the extent possible, whether the Veteran was experiencing minor seizures since that time and the frequency of such seizures (how many seizures experienced per week).   

In addition, the examiner must address whether the Veteran had a major seizure since August 19, 2005 and the frequency of any major seizure.

The examiner is advised that under 38 C.F.R. § 4.121, as to frequency of seizures, competent and consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  

The examiner must also express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation due to his seizure disorder.  

A complete rationale must be provided for any opinion reached.  

4.  Following review of the claims file and any additional development indicated by the record, such as referral to the Director of Compensation Service to consider entitlement to a TDIU on an extra-schedular basis, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


